Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       20-APR-2020
                                                       12:05 PM

                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


         STATE OF HAWAIʻI, Respondent/Plaintiff-Appellee,

                                  vs.

          ROMAN SEMES, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-XX-XXXXXXX; CASE NO. 2PC151001014(3))

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Nakayama, Acting C.J., McKenna, Pollack, and Wilson, JJ.,
and Circuit Judge Ashford, in place of Recktenwald, C.J., recused)

          Petitioner/Defendant-Appellant’s Application for Writ
of Certiorari, filed on March 9, 2020, is hereby accepted.
          IT IS FURTHER ORDERED that no oral argument will be
held in this case.   Any party may, within ten days and pursuant
to Rule 34(c) of the Hawaiʻi Rules of Appellate Procedure, move
for retention of oral argument.
          DATED: Honolulu, Hawaiʻi, April 20, 2020.
                                    /s/ Paula A. Nakayama
                                    /s/ Sabrina S. McKenna
                                    /s/ Richard W. Pollack
                                    /s/ Michael D. Wilson
                                    /s/ James H. Ashford